 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RICHARD LEONARD COLE ,

 9                              Plaintiff,                CASE NO. 3:21-cv-05089-RSM-BAT

10           v.                                           ORDER REGARDING MOTION
                                                          FOR SUPPLEMENTAL PLEADING
11   STEPHEN SINCLAIR et al. ,

12                              Defendant.

13          Plaintiff filed a "Motion To/For Supplemental Pleading with Additional Facts." Dkt. 16.
14   Dkt. 4. The motion appears to contain additional factual support regarding claim in the present
15   complaint that Defendants are "continuously placing me around infected Covid-19 virus
16   inmates." Dkt. 4 at 22. The motion thus does not appear to seek to amend the complaint with a
17   new claim and new defendants. Accordingly, the Court Orders:
18          1.      The contents of the motion, Dkt. 16, are viewed as allegations in support of the
19   current complaint. The Court makes no ruling as to the verity of the allegations or whether they
20   are admissible evidence.
21          2.      The Court finds that Plaintiff has not filed a motion to amend the complaint in
22   order to add new defendants or new claims. If Plaintiff seeks to add new claims or defendants,
23   he must file a motion to amend the complaint, and submit a copy of the proposed amended


     ORDER REGARDING MOTION FOR
     SUPPLEMENTAL PLEADING - 1
 1   complaint and underline the proposed amended language.

 2          3.     The clerk shall provide copies of this order to the parties and terminate the motion

 3   docketed at 16.

 4          DATED this 12th day of May 2018.

 5

 6                                                              A
                                                         BRIAN A. TSUCHIDA
 7                                                       Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER REGARDING MOTION FOR
     SUPPLEMENTAL PLEADING - 2
